Kooper, J.,
dissents and votes to affirm the order insofar as appealed from, with the following memorandum, in which Lawrence, J., concurs.
*625The fatal one-car accident in question occurred in Peru, New York, in Clinton County, in November of 1983. The decedent, then 18 years old, was a passenger in a car leased from the defendant Marmac Leasing Co., Inc. (hereinafter Marmac) and driven by the defendant Dwayne Small. According to the police report, the accident occurred when the defendant Small lost control of the vehicle and struck a tree.
Prior to the accident, the deceased had resided in Kings County. In March of 1984 the instant action was commenced in Kings County by the mother of the deceased, a resident of Kings County. The defendant Small, the driver of the automobile and the sole eyewitness to the accident, is also a resident of Kings County. The instant motion for change of venue to Clinton County is brought by the defendant Marmac, the sole party that is not a resident of Kings County. According to Marmac, a change of venue to Clinton County is necessary for the convenience of material witnesses, namely, the police officer who investigated the accident, the doctors and nurses who treated the deceased at the hospital, the coroner, and the lessee of the automobile that the defendant Small was driving at the time of the accident.
Clearly, however, there is no inconvenience to the hospital involved, as it need do no more than send its records to court (see, Wecht v Glen Distribs. Co., 112 AD2d 891; Stavredes v United Skates, 87 AD2d 502). Similarly, as a certificate of death for the deceased is already a part of the record, it does not appear that any representative of the medical examiner’s office will be needed to testify.
With respect to the doctors and hospital personnel, Marmac has failed to name any of these persons, and has failed to indicate what their testimony would be. To support a motion for a change of venue, the movant must show the names and addresses of the witnesses he claims are material, and should specify the substance of the testimony to be given (see, Brevetti v Roth, 114 AD2d 877; Williamsburg Steel Prods. Co. v Shevlin-Manning, Inc., 90 AD2d 550; Bernstein v McKane, 3 AD2d 764; Hurlbut v Whalen, 58 AD2d 311, 315-216). The movant should also state that he knows that the witnesses will testify on his behalf (see, e.g., Radatron, Inc. v Z.Z. Auto Tel., 30 AD2d 760, 761; Brevetti v Roth, supra). Marmac has not made such a showing. It has not stated that it has contacted any of these proposed witnesses, and it is certainly not evident from its moving papers that any of these persons will, in fact, testify on its behalf.
*626The same is true with respect to the police officer, whose written report is already available to the parties. Marmac claims that the testimony of this officer will be important to describe the road conditions, as well as for "whatever he may know about the occurrence itself’. Here again, it does not appear that Marmac has actually contacted this witness. Moreover, its moving papers fail to assert that this officer will testify on its behalf, and fail to specify what his testimony will be. Additionally, Marmac asserts in its moving papers that its defense to the instant action is that the nonpermissive use of the automobile by driver Small relieves it of all liability; the condition of the roadway at the time of the accident would be irrelevant to such a defense.
This leaves Sophie Crawford, the lessee of the Marmac vehicle that defendant Small was driving at the time of the accident, as the sole witness to be considered. Again, Marmac neglects to claim that it has contacted this witness, and that she will, in fact, testify on its behalf. Most importantly, Marmac is silent about this witness’s testimony. It states vaguely that she will be used "in an effort to exculpate this defendant from * * * liability”. With respect to Marmac’s stated defense of nonpermissive use, it is possible that the lease agreement itself, which was attached as an exhibit to the moving papers, but has not been included in the record on appeal, might show those persons authorized to operate the rented vehicle. In any event, it is clear that it is only this one witness who may actually suffer inconvenience if the venue in this action remains in Kings County.
A motion for a change of venue under CPLR 510 (3) is addressed to the sound discretion of the court. Its determination of Marmac’s motion " ' "will not be reversed on appeal unless it clearly appears that there was an abuse of that discretion, or that the court erred in coming to the conclusion it did” ’ ” (Greentree Pub. Co. v Oneida Dispatch Corp., 59 AD2d 711, quoting from 2 Weinstein-Korn-Miller, NY Civ Prac ¶ 510.11, quoting from McConihe v Palmer, 76 Hun 116, 118; Resnick v Karmax Camp Corp., 112 AD2d 206, 207; Wecht v Glen Distribs. Co., supra; State of New York v Kronberg, 86 AD2d 711). While we recognize that, all things being equal, transitory actions should generally be tried in the county where the accident occurred (Bernstein v McKane, supra; German v Swendsen, 112 AD2d 139, 140), we cannot say, on this record, that Special Term abused its discretion in refusing to grant Marmac’s motion for a change of venue.